  Case: 1:17-cv-08135 Document #: 38-1 Filed: 02/08/19 Page 1 of 1 PageID #:298



                                  Exhibit List

Exhibit A      Record of Administrative Hearing

Exhibit B      Deposition of Deborah Antltiz

Exhibit C      Deposition of John McCabe

Exhibit D      Administrative Law Judge Decision Reversing Termination and
               EAB Order Adopting the Decision

Exhibit E      Charles O’Leary Deposition

Exhibit F      Troy Showerman Deposition

Exhibit G      Cook County Personnel Document Regarding Deborah Antlitz

Exhibit H      September 7, 2012 email and Hand-Written Work Order

Exhibit I      September 14, 2012 email between Antlitz and Michelle Gage
               (EAB Ex 43)

Exhibit J      Circuit Court of Cook County Order Reversing 29-day suspension

Exhibit K      Circuit Court of Cook County Order Denying Oral Motion to Stay
               Reinstatement

Exhibit L      Antlitz’s Complaint for Common Law Writ of Certiorari

Exhibit M      Intentionally omitted

Exhibit N      2013 Charge of Discrimination

Exhibit O      2015 Performance Evaluation (Exhibit 23 O’Leary Deposition)

Exhibit P      Deposition of Brenda Occhiuzzo

Exhibit Q      Deposition of Christopher Merenowicz
